DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In response to the Preliminary Amendment filed on August 16, 2021, claim 1 and the newly added claims 2-12 are pending.

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of U.S. Patent Application No. 16/704,418, filed on December 05, 2019, which is U.S. Patent Application No. 15/907,645, filed on February 28, 2018, which is a continuation of U.S. Patent Application No. 15/209,010, filed on July 13, 2016, which claims priority to Korean Patent Application No. 10-2015-0140248, filed on October 6, 2015, and all the benefits accruing therefrom under 35 U.S.C. §119, the content of which in its entirety is herein incorporated by reference.” on [0001] should be recited as --This application is a continuation of U.S. Patent Application No. 16/704,418, filed on December 05, 2019, now U.S. Patent No. 10,969,893 B2, which is a continuation of U.S. Patent Application No. 15/907,645, filed on February 28, 2018, now U.S. Patent No. 10,503,299 B2, which is a continuation of U.S. Patent Application No. 15/209,010, filed on July 13, 2016, now U.S. Patent No. 9,927,898 B2, which claims priority to Korean Patent Application No. 10-2015-0140248, filed on October 6, 2015, and all the benefits accruing therefrom under 35 U.S.C. §119, the content of which in its .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,969,893 B2 (hereinafter as Bok et al) in view of Lee et al (US Pub. No. 2018/0204886 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1 and 12 from the instant application and claims 1 and 5 from the U.S. Patent No. 10,969,893 B2.  The limitations recited in the U.S. Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 17/222,946
Patent No.: 10,969,893 B2
1.   A display device comprising: a first substrate in which a plurality of pixel areas is defined; a plurality of pixels including a plurality of light emitting layers between a plurality of lower electrodes and an upper electrode on the first substrate; a second substrate having a side facing the first substrate, wherein the light emitting layers are disposed between the second substrate and the first substrate; touch sensor electrodes on the second substrate, wherein the touch sensor electrodes are between the first substrate and the second substrate; a plurality of connection lines which are respectively connected to the touch sensor electrodes; a pixel defining layer separating the plurality of the pixel areas; a sensing driver; wherein the touch sensor electrodes are electrically connected to the sensing driver; wherein the touch sensor electrodes and the connection lines are formed of metal, wherein the touch sensor electrodes and the connection lines are on a same layer, wherein the touch sensor electrodes are connected to the corresponding connection lines.

12.   An organic light emitting display device comprising: a substrate; an organic light emitting unit on the substrate; a metal layer on the organic emitting unit; a first insulating layer on the metal layer; a plurality of sensing patterns on the first insulating layer; and a thin film encapsulation layer on the organic light emitting unit, wherein the organic light emitting unit comprises an anode, an organic light emitting layer and a cathode, wherein the plurality of sensing patterns are formed of metal, wherein the plurality of sensing patterns are formed of aluminum and titanium, and wherein a signal is applied to the metal layer to improve touch sensitivity.

A display device comprising: a substrate in which a plurality of pixel areas is defined; a plurality of light-emitting diodes on the substrate; a first set of touch sensor electrodes on the substrate; a second set of touch sensor electrodes on the substrate; a plurality of connection lines which are respectively connected to the touch sensor electrodes; a pixel defining layer separating the plurality of the pixel areas; a first driver on the substrate; a second driver on the substrate; and a sensing driver; wherein the first set of touch sensor electrodes are electrically connected to the first driver; wherein the second set of touch sensor electrodes are electrically connected to the second driver; wherein at least one of the first driver and the second driver is electrically connected to the sensing driver; wherein the touch sensor electrodes and the connection lines are formed of metal, wherein the touch sensor electrodes and the connection lines are formed of same materials, wherein the touch sensor electrodes and the connection lines are on a same layer, wherein each of the touch sensor electrodes is connected to the each of the connection lines.
5.   An organic light emitting display device comprising: a substrate; an organic light emitting unit on the substrate; a metal layer on the organic emitting unit; a first insulating layer on the metal layer; a plurality of sensing patterns on the first insulating layer; and a thin film encapsulation layer on the plurality of sensing patterns, wherein the organic light emitting unit comprises an anode, an organic light emitting layer and a cathode, wherein the plurality of sensing patterns are formed of metal, wherein the plurality of sensing patterns are formed of aluminum and titanium.



It is noted that the teaching of Bok et al does not specifically cite “the light emitting layers are disposed between the second substrate and the first substrate” (as per claim 1) and “a signal is applied to the metal layer” (as per claim 12) as required.  However, Fig. 2 of Lee et al .

Allowable Subject Matter
Claims 5-11 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device as a whole, specifically, a first substrate in which a plurality of pixel areas is defined; a plurality of pixels including a plurality of light emitting layers between a plurality of lower electrodes and an upper electrode on the first substrate; a second substrate having a side facing the first substrate, wherein the light emitting layers are disposed between the second substrate and the first substrate; touch sensor electrodes on the second substrate, wherein the touch sensor electrodes are between the first substrate and the second substrate; a plurality of connection lines which are respectively connected to the touch sensor electrodes; a pixel defining layer separating the plurality of the pixel areas; a thin film encapsulation layer on the upper electrode; a sensing driver; wherein the touch sensor electrodes are electrically connected to the sensing driver; wherein the touch sensor electrodes and the connection lines are formed of metal, wherein the touch sensor electrodes and the connection lines are on a same layer, wherein the thin film encapsulation layer includes a first encapsulation layer, an organic layer, and a second nonorganic layer, which are sequentially stack (as per claims 5-8); or a substrate; a buffer layer on the substrate; an active pattern on the buffer layer; a first insulation layer on the active pattern; a gate electrode on a portion of the first insulation layer; a second insulation layer on the gate electrode; a source electrode and a drain electrode on the substrate; a third insulation layer on the source electrode and the drain electrode; a lower electrode on the third insulation layer; a light emitting layer on the lower electrode; an upper electrode on the light emitting layer; a pixel defining layer on the third insulation layer to expose a portion of the lower electrode; a thin film encapsulation layer on the upper electrode; touch sensor electrodes on the thin film encapsulation layer; a plurality of connection lines which are connected to the touch sensor electrodes; a sensing driver; wherein the touch sensor electrodes are electrically connected to the sensing driver; wherein the touch sensor electrodes and the connection lines are formed of metal, wherein the touch sensor electrodes and the connection lines are formed of aluminum and titanium, wherein the touch sensor electrodes and the connection lines are on a same layer (as per claims 9 and 10), wherein the touch sensor electrodes are connected to the corresponding connection lines (as per the substrate comprises: a first polyimide layer; a barrier film layer disposed on the first polyimide layer; and a second polyimide layer disposed on the barrier film layer, and wherein the thin film encapsulation layer includes a first encapsulation layer, an organic layer, and a second inorganic layer which are sequentially stacked (as per claims 9 and 10); or a first substrate in which a plurality of pixel areas is defined; a plurality of pixels including a plurality of light emitting layers between a plurality of lower electrodes and an upper electrode on the first substrate; touch sensor electrodes on the first substrate; a plurality of connection lines which are connected to the touch sensor electrodes; a pixel defining layer separating the plurality of the pixel areas; a thin film encapsulation layer on the upper electrode; and a sensing driver, wherein the touch sensor electrodes are electrically connected to the sensing driver, wherein the touch sensor electrodes and the connection lines are formed of metal, wherein the touch sensor electrodes and the connection lines are formed of aluminum and titanium, wherein the touch sensor electrodes and the connection lines are on a same layer, and wherein the thin film encapsulation layer includes a first encapsulation layer, an organic layer, and a second inorganic layer which are sequentially stacked (as per claim 11) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US Pub. No. 2011/0080372 A1) discloses the organic light emitting display device and manufacturing method thereof.
Wang et al (US Pub. No. 2016/0204168 A1) teaches the organic light emitting display device.
Ma (US Pub. No. 2017/0179203 A1) discloses the organic light-emitting diode touch display panel, method for fabricating the same, and display apparatus containing the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
 
		


/JOE H CHENG/
Primary Examiner
Art Unit 2626